Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group II (claims 5-28) in the reply filed on September 23, 2022 is acknowledged.
The disclosure is objected to because of the following informalities: In the first paragraph on page 1 of the specification (Cross Reference to Related Application), the phrase –now abandoned—should be inserted after the phrase “U.S. Patent Application No. 15/217,856, filed on July 22, 2016” so as to update the status of this parent application.  
Appropriate correction is required.
Claims 5-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 5 of claim 5, the phrase “the presence” lacks antecedent basis.
On line 3 of claim 15, both occurrences of the phrase “the presence” lacks antecedent basis.
On line 2 of claim 18, the phrase “the presence” lacks antecedent basis.
On line 11 of claim 20, the phrase “the presence” lacks antecedent basis. The full meaning of the abbreviation “THC” in claim 20 should be recited. 
On line 4 of claim 21, the phrase “combining the swab with a first device” is indefinite since it is not clear what is meant by “combining”. Does this mean that the swab is placed inside of the first device, or is attached to the first device? The structural cooperation between the swab and the first device when the swab is “combined” with the first device is not clear. On line 12 of claim 21, the phrase “the presence” lacks antecedent basis. Claim 21 is indefinite since it is not clear what the presence of the one or more signature peaks and/or color changes represents in the method. Do the presence of the one or more signature peaks and/or color changes represent or indicate a presence of a certain chemical or analyte in the particle sample obtained from the subject?  
On line 2 of claim 23, the phrase “a subject” should be changed to –the subject—so as to positively refer to the subject recited in claim 21. 
Claim 26 is indefinite since it recites that obtaining the particle sample comprises dislodging the particle sample from the subject by pulsating air or liquid into the subject’s mouth, nose or tongue, but claim 21, from which claim 26 depends, recites that the particle sample is obtained by using a swab capable of collecting the particle sample. Therefore, the recitation in claim 26 is not commensurate in scope with what is recited in claim 21. It is not clear how a swab is used in combination with pulsating air or liquid into the subject’s mouth, nose or tongue.
On line 2 of claim 27, the phrase “a detachable sample conduit” is indefinite since it is not clear from what the sample conduit is detachable. Is the sample conduit detachable from the body of the first device? See this same problem on line 2 of claim 28. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-6, 8-9, 11-12, 14-15, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nanji et al (article from Clinical Toxicology, vol. 25(6), pages 501-515, 1987).
Nanji et al teach of a method comprising obtaining a particle sample from a subject or patient admitted into an emergency room, wherein the particle sample comprises solid skin particles collected from the palms, fingers and nostrils (claim 8) of the subject/patient, exposing the particle sample to heat so as to thermally desorb volatile drugs from the solid skin particles in the sample, and analyzing the volatilized sample using ion mobility spectrometry (claim 5-6, 8, 11, 14-15, 17 and 19). Nanji et al teach that the particle sample is collected using a small narrow nickel probe containing a particle-trapping component, wherein the particle-trapping component is a fine mesh platinum filter. The probe is applied to the skin surface or inside of the nostrils of the subject and drug particulates in contact with the skin are sucked into the body of the probe. The probe body is then inserted into the heated inlet of an ion mobility spectrometer (IMS) (i.e. a heat source) where thermal desorption of volatile drugs adsorbed to a surface of the solid skin particles occurs (claim 9). The surface of the IMS inlet in contact with the probe containing the particle sample is heated so as to increase the surface’s temperature and provide thermal desorption (claim 12). The volatile drug substances are flushed with a carrier gas to an ion reaction chamber of the IMS where they are ionized. Positive and negative ions characteristic of the sample are formed and accelerated down a drift region to a collector. The ionic species have different mobilities through a drift gas while under the influence of a drift field, and signature peaks in the form of different drift times or reduced ion mobilities (Ko) are used to identify the different types of drugs in the particle sample. See the abstract, Figure 1, and pages 502-505 of Nanji et al. 
Claim(s) 5-6, 9-12, 14-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sonnberg et al (article from Analytical and Bioanalytical Chemistry, vol. 407: pages 5999-6008, June 14, 2015).
Sonnberg et al teach of a method for detecting tetrahydrocannabinol (THC) and other drugs of abuse on the hands of a subject comprising obtaining a particle sample from a subject, wherein the particle sample comprises solid skin particles collected from hand surfaces of the subject, exposing the particle sample to heat so as to thermally desorb THC and other volatile drugs from the solid skin particles in the sample, and analyzing the volatilized sample using ion mobility spectrometry (claim 5-6, 9, 11, 14-15, 17 and 19). The particle sample is collected by wiping hand surfaces of a subject with a polytetrafluoroethylene (PTFE) or glass microfiber filter. The filter is then introduced into a heated inlet of an ion mobility spectrometer (IMS) (i.e. a heat source) where thermal desorption of THC and other volatile drugs adsorbed to a surface of the solid skin particles occurs (claim 9). Sonnberg et al teach that the heated inlet is heated to a temperature of about 255oC (i.e. within the range of 100-500oC, claim 10) during thermal desorption of the particle sample on the filter. This temperature inherently serves to render any nucleic acid components present in the solid skin particles of the particle sample from being detectable by a detection technique (claim 10). The surface of the IMS inlet in contact with the filter containing the particle sample is heated so as to increase the surface’s temperature and provide thermal desorption (claim 12). The volatile drug substances are flushed with a carrier gas to an ion reaction chamber of the IMS where they are ionized. Positive and negative ions characteristic of the sample are formed and accelerated down a drift region to a collector. The ionic species have different mobilities through a drift gas while under the influence of a drift field, and signature peaks in the form of different drift times or reduced ion mobilities (Ko) are used to identify the different types of drugs in the particle sample Sonnberg et al teach that THC from cannabis provides a peak at 16.8 ms drift time with a reduced mobility of 1.063 cm2 V-1 s-1, which is about 1.07 cm2 V-1 s-1 , claim 16).  See the abstract, Figure 1, and pages 5999-6003 of Sonnberg et al. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Nanji et al or Sonnberg et al in view of Van Egmond et al (US 2014/0331744). For a teaching of Nanji et al and Sonnberg et al, see previous paragraphs in this Office action. Both Nanji et al and Sonnberg et al fail to teach that the thermal desorption of the volatile drugs in the methods comprises using inductive heating. 
Van Egmond et al teach of an injector which can be used for thermal desorption of a sample absorbed onto a collecting medium. Van Egmond et al teach that the injector comprises a heater device having at least one coil for radio frequency inductive heating of the injector housing with a predetermined temperature program. Van Egmond et al teach that the advantages of inductive heating of the thermal desorption injector include a homogenous heating profile of the housing including parts connected thereto, and heating rates that can be varied widely. See the abstract of Van Edmond et al. 
Based upon a combination of either Nanji et al or Sonnberg et al and Van Egmond et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use inductive heating during the thermal desorption of the volatile drugs in the methods taught by Nanji et al or Sonnberg et al since Van Egmond et al teach that inductive heating during thermal desorption of a sample absorbed onto a collecting medium provides the advantages of a homogenous heating profile of the thermal desorption housing including parts connected thereto, and heating rates that can be varied widely. 
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Nanji et al or Sonnberg et al in view of Lin et al (US 2012/0329168). unpatentable over either Nanji et al or Sonnberg et al in view of Van Egmond et al (US 2014/0331744). For a teaching of Nanji et al and Sonnberg et al, see previous paragraphs in this Office action. Both Nanji et al and Sonnberg et al fail to teach that the volatilized drugs produced after thermal desorption in the methods can be detected with a visual detection technique whereby THC and other drugs cause a color change to occur that can be visualized by the naked eye or by using UV/visible spectroscopy. 
Lin et al teach of a drug detection method and apparatus for identifying drugs in a sample. The method comprises collecting a gaseous sample in the vicinity of a location where a drug is suspected of being located, and reacting the gaseous sample with an oxidant, a reductant and a catalyst, wherein the reaction produces a color change when a drug or drugs are present in the gaseous sample that can be visualized with the naked eye or by using an image capturing and analyzing unit. See the abstract and paragraphs 0008-0010, 0024-0025, 0038-0042 and 0051-0054 of Lin et al. 
Based upon a combination of either Nanji et al or Sonnberg et al and Lin et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detect the volatilized drugs produced after thermal desorption in the methods taught by either Nanji et al or Sonnberg et al with a visual detection technique whereby THC and other drugs cause a color change to occur that can be visualized by the naked eye or by using UV/visible spectroscopy since Lin et al teach that drugs in gaseous samples are easily detected by reaction with reagents (i.e. an oxidant, a reductant and a catalyst) that cause a color change to occur, which color change can be easily visualized with the naked eye or with instrumentation. The substitution of one known means for detecting drugs in gaseous samples (i.e. reaction with color-forming reagents taught by Lin et al) for another known means for detecting drugs in gaseous samples (i.e. ion mobility spectrometry taught by Nanji et al and Sonnberg et al) would have yielded predictable results to one of ordinary skill in the art at the time of the claimed invention. 
Claim(s) 20-22 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Nanji et al or Sonnberg et al in view of Hartman et al (US 5,065,614). For a teaching of Nanji et al and Sonnberg et al, see previous paragraphs in this Office action. Both Nanji et al and Sonnberg et al fail to teach that the particle sample comprising solid skin particles in the methods is obtained by directing a particle sample into a device comprising 1) a particle-trapping component containing a collecting medium configured to trap the particle sample and 2) a heat source detachably coupled to the particle trapping component and configured to expose the particle sample on the collecting medium to a temperature ranging from 100-500oC. 
Hartman et al teach of a thermal desorption apparatus 6 which can be used for drug analysis comprising a particle-trapping component in the form of a desorption tube 7 containing a collecting medium configured to trap a particle sample, and a heat source detachably coupled to the particle trapping component and configured to expose the particle sample on the collecting medium to a temperature of up to 300oC (i.e. which is in the range of 100-500oC, claims 20-21). The heat source comprises a desorption block assembly 9 having two coacting precision formed elongated heating blocks 54 and 55 which have hinged sections 56 and 57 to enable the heating blocks 54, 55 to be pivotally connected to each other about a hinge pin 58. Before a thermal desorption operation is carried out, the heating blocks 54, 55 are open in the apparatus. When a desorption tube 7 is inserted into the apparatus between the heating blocks 54, 55, the heating blocks are closed about the hinge pin 58 to surround and detachably couple to the desorption tube 7 so as to heat the tube and provide thermal desorption of the particle sample on the collecting medium. When thermal desorption has finished, the heating blocks 54, 55 are opened about the hinge pin 58 so as to detach from the desorption tube 7. The apparatus also comprises a sample conduit in the form of an elongated injection assembly 5 which is detachably coupled to a body 9 configured to receive the desorption tube 7 (claims 27-28). The desorption tube 7 contains a collecting medium therein which is configured to trap a particle sample introduced into the sample conduit 5 of the apparatus (claims 27-28). See the abstract, Figures 1A, 2, 6,  10-12, 16 and 17A-17C, lines 6-21 in column 1, lines 55-68 in column 3, lines 1-47 in column 4, lines 8-23 in column 7, lines 26-68 in column 10, lines 1-23 in column 11, lines 18-68 in column 15, and claim 1 in Hartman et al. 
Based upon a combination of either Nanji et al or Sonnberg et al and Hartman et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain the particle sample comprising solid skin particles in the methods taught by either Nanji et al or Sonnberg et al by directing a particle sample into a device comprising 1) a particle-trapping component containing a collecting medium configured to trap the particle sample and 2) a heat source detachably coupled to the particle trapping component and configured to expose the particle sample on the collecting medium to a temperature ranging from 100-500oC since Hartman et al teach that such a thermal desorption apparatus comprising such features provides a short path to a detection apparatus for use in qualitative or quantitative determination of volatile components such as drugs in complex matrices. 
Claim(s) 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Nanji et al or Sonnberg et al in view of Hartman et al as applied to claims 20-22 and 27-28  above, and further in view of Nguyen et al (US 2004/0114130). For a teaching of Nanji et al, Sonnberg et al and Hartman et al, see previous paragraphs in this Office action. Both Nanji et al and Sonnberg et al fail to teach that the particle sample is obtained from a subject’s mouth, tongue or nose using either a swab or by pulsating air or liquid into the subject’s mouth, nose or tongue. 
Nguyen et al teach of a method for detecting narcotics (i.e. drugs such as cannabis, THC) and other chemical substances which may be present on a surface. The method comprises desorbing molecules of the narcotics or chemical substances from a surface using a wipe or disposable swab such as a dry paper or cotton cloth, or by impinging the surface with a high velocity flow of compressed gas to dislodge drug residues from the surface. The desorbed molecules of the drug are then reacted with reagents that cause chemiluminescence to occur as an indication of the drugs on the surface. See the abstract and paragraphs 0019, 0024 and 0080 of Nguyen et al.
Based upon a combination of either Nanji et al or Sonnberg et al, Hartman et al and Nguyen et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain the particle sample in the methods taught by either Nanji et al or Sonnberg et al from a subject’s mouth, tongue or nose (i.e. Nanji et al teach of collecting a particle sample from a subject’s nostrils) using either a swab or by pulsating air or liquid into the subject’s mouth, nose or tongue since Nguyen et al teach that both of these techniques are known to be effective at collecting solid drug particles from a surface. 
Claims 7 and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims since none of the prior art of record teaches or fairly suggests a method for detecting a drug such as THC absorbed onto a solid skin particle or hair particle located in a saliva particle sample, a mucous particle sample or a breath particle sample, comprising the steps of exposing the solid skin or hair particles in the samples to thermal desorption to produce a volatilized sample from the solid skin or hair particle, and analyzing the volatilized sample with a spectrometry, visual detection or chromatography detection technique to determine the presence of the drug such as THC.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Day et al (US 7,465,586) who teach of an oral detection test for cannabinoid use; Palmskog et al (US 10,520,439) who teach of a system and method for drug detection in exhaled breath; Nanji (US 4,988,628) who teach of a method for drug detection using thermal desorption; Lawrence et al (article from Forensic Science International and from the Journal of Clinical Laboratory Analysis) who teach of methods for detecting drug residues on the hands of subjects using ion mobility spectrometry; and Gentili et al (article from the Journal of Chromatography B) who teach of a method for detecting recreational drugs in hair samples.  












Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        October 18, 2022